A petition for rehearing has been filed herein.
By oversight the decree was affirmed without excluding the amount awarded as attorney fees held to be erroneous. This will be remedied at the final disposition of the cause.
The paragraph of the opinion relating to a determination of benefits is unnecessary in view of the ultimate decision in the cause, and such paragraph may be eliminated.
An order will be entered allowing a reargument of the other points presented by the petition for rehearing.
It is so ordered.
WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.
                      ON FURTHER REHEARING